PER CURIAM:
This is an appeal from a judgment of sentence entered on a plea of guilty of robbery1 and conspiracy to commit theft.2
In a brief submitted to us, an assistant public defender representing appellant argued that “[tjhere are no issues present in the records of the instant case upon which counsel could reasonably base an argument with any chance of securing appellate relief.” (Brief at p. 7) At the end of his brief, counsel asked leave to withdraw.
*47We find this brief unsatisfactory. It is well-settled that counsel has the obligation to afford his client a spirited defense and is required to assume the role of an active advocate in behalf of his client. Commonwealth v. Brockington, 268 Pa.Super. 54, 407 A.2d 433 (1979), quoting Commonwealth v. Perry, 464 Pa. 272, 275, 346 A.2d 554, 555 (1975) and Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Ordinarily, therefore, we would remand with instructions to counsel to file a brief arguing the merits of appellant’s case, or a brief in compliance with the standards set forth in Commonwealth v. Greer, 455 Pa. 106, 108, 314 A.2d 513, 514 (1974). Commonwealth v. Walker, 259 Pa.Super. 260, 393 A.2d 817 (1978); Commonwealth v. Liska, 252 Pa.Super. 103, 380 A.2d 1303 (1977). However, in the present case, counsel also filed a petition for permission to withdraw from the case, which was granted by our court on July 23, 1980. To date, no new counsel has been appointed, and the brief submitted on appellant’s behalf has not been withdrawn.
In these circumstances, we shall remand for the appointment of new counsel, who is directed to file within thirty days of his appointment a brief arguing the merits of any available argument on appellant’s behalf.

. 18 Pa.C.S.A. § 3701.


. 18 Pa.C.S.A. § 903.